DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 06, 2021 has been entered. Claims 1-22 and 63-69 remain pending in the application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed August 17, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22, 63, and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2017/0020540). 
Regarding claim 1, Chou teaches a coaxial catheter system (working device 802), the system comprising: a catheter (spined catheter 320) comprising: a distal, catheter portion (distal luminal portion 322) having a lumen (inner lumen 322), and a distal end region (“the distal-most end (Figure 1B) having an opening from the lumen (“inner lumen 323 extending between a proximal end and a distal end of the luminal portion 322” [0255]), the lumen having an inner diameter at the distal end region of at least about 0.052" (“A suitable size for the inner diameter of the distal luminal portion 322 may range between 0.040'' and 0.100''” [0262]); and a proximal extension (spine 330) coupled to and extending proximally from the distal, catheter portion (Figure 1B), the proximal extension being less flexible than the distal, catheter portion ([0255]); and a catheter advancement element (catheter advancement element 340) comprising: a tubular portion (elongate body 360) having an inner diameter (inner diameter of lumen 368; Figure 1D) that is at least about 0.014" up to about 0.024" (“the inner luminal diameter of the elongate body 360 can be between 0.020'' and 0.024''” [0276]), an outer diameter (Figure 1B), wherein the outer diameter has at least one snug point, wherein a difference between the inner diameter of the distal, catheter portion and the outer diameter of the tubular portion at such snug point is no more than about 0.010” (“The elongate body 360…can have a relatively large outer diameter that is just 0.003''-0.010'' smaller than the inner diameter of the spined catheter 320” [0274]); a proximal extension (proximal portion 366) coupled to and extending proximally from the tubular portion (Figure 1B), the proximal extension being less flexible than the tubular portion (“The proximal portion 366 can be less flexible than the elongate body 360” [0272]); and a tubular, polymer tip portion (distal tip 346; “the elongate body 360 is formed of PEBAX” [0273]) located distal to the at least one snug point of the tubular portion (Figure 1B), wherein the tip portion has a length and tapers along at least a portion of the length of the tip portion (Figure 1B; “tapered distal tip 346” [0273]), wherein the coaxial catheter system has an advancement configuration (Figure 1A) characterized by: a) the catheter advancement element positioned coaxially within the lumen of the distal catheter portion, wherein the at least one snug point of the tubular portion is substantially aligned with the distal end region of the distal catheter portion (“The elongate body 360 can be received within and extended through an internal lumen 323 of the distal luminal at least three points spaced along the length of the tip portion; wherein the at least three points comprising: a distal point (see annotated Figure 1D below) of the at least three points located a distance proximal from a distal-most end of the catheter advancement element having a first bending force (“the elongate body 360 can be constructed to have variable stiffness between the distal and proximal ends of the elongate body 360. The flexibility of the elongate body 360 is highest at the distal-most terminus of the distal tip 346 and can gradually transition in flexibility to approach the flexibility of the distal end of the luminal portion 322.” [0274]); an intermediate point (see annotated Figure 1D below) of the at least three points located a distance proximal from the distal point, the intermediate point having a second bending force ([0274]); and a proximal point (see annotated Figure 1D below) of the at least three points located a distance proximal from the intermediate point, the proximal point having a third bending force ([0274]); and c) wherein the coaxial system in the advancement configuration has at least two system points along a length of the coaxial system, the at least two system points comprising: a first system point (see annotated Figure 1A below) of the at least two system points located proximal to the distal end of the catheter portion, the first system point having a first system bending force (“The luminal portion 322 can have increasing flexibility towards the distal end with smooth material transitions along its length” [0260]); and a second system point (see annotated Figures 1A and 1D below) of the at least two system points located distal to the first system point by a distance that is at least about 1 mm distal to the distal-most end of the catheter portion (Figure 1D, wherein the distal tip 346 extends beyond the distal end of luminal portion 322 [0273] and has a length of about 1.5-3.0 cm [0273]. The second system point can be any point on distal tip at least 1 mm distal of the catheter portion), wherein the second system point can be the same or different from the proximal point, the second system point having a second system bending force (“Upon coupling the catheter advancement element 340 and the catheter 320, the region of the elongate body 360 extending 
Chou fails to explicitly teach the distal point having a bending force that is no greater than about 0.05 Newtons. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bending force of the distal point to be no greater than 0.05 Newtons because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). Variation in the bending force of the tip portion would result in variation of the overall flexibility of the catheter system as a whole. It would have been obvious to one having ordinary skill in the art to optimize the bending force of the tip portion in order provide the necessary flexibility and strength required to navigate the catheter system through vessels to the target location. 
[AltContent: textbox (Distal point )]

[AltContent: textbox (First system point)]
Regarding claim 2, modified Chou teaches the coaxial catheter system of claim 1. Modified Chou fails to explicitly teach a difference between the second bending force and the first bending force divided by the distance between the distal point and the intermediate point equals a first flexibility slope; wherein a difference between the third bending force and the second bending force divided by a distance between the intermediate point and the proximal point equals a second flexibility slope; wherein an average of the first flexibility slope and the second flexibility slope defines an average tip portion flexibility slope; wherein a difference between the first system bending force and the second system bending force divided by the distance between the first system point and the second system point equals a third flexibility slope; and wherein a ratio of the third flexibility slope to the average tip portion flexibility slope is less than about 25. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the third flexibility slope to the average tip portion flexibility slope to be less than about 25 because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). Variation in the ratio of the flexibility slope within the catheter system 

Regarding claim 3, modified Chou teaches the coaxial catheter system of claim 1, wherein the proximal extension of the catheter advancement element has at least one stiffness point located within about 125 cm from the distal-most end of the catheter advancement element (“the length of the luminal portion 322 may range from about 10 cm to about 25 cm.” [0259]; “the elongate body 360 can be shorter than the luminal portion 322” [0272]; Figure 1A), the at least one stiffness point has a bending force. Modified Chou fails to explicitly teach wherein a ratio of the bending force of the at least one stiffness point to the first bending force of the distal point is at least about 100. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the bending force of the stiffness point to the first bending force to be at least 100 because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). Variation in the ratio of bending forces within the catheter system would result in variation of the overall variable flexibility of the catheter system. It would have been obvious to one having ordinary skill in the art to optimize the ratio of the bending force of the stiffness point to the first bending force in order provide the necessary flexibility and strength required to navigate the catheter system through vessels to the target location. 

Regarding claim 4, modified Chou teaches the coaxial catheter system of claim 1, wherein the proximal extension of the catheter advancement element has at least one stiffness point located within about 125 cm from the distal-most end of the catheter 

Regarding claim 5, modified Chou teaches the coaxial catheter system of claim 1, wherein the proximal extension of the catheter advancement element has at least one stiffness point located within about 125 cm from the distal-most end of the catheter advancement element (“the length of the luminal portion 322 may range from about 10 cm to about 25 cm.” [0259]; “the elongate body 360 can be shorter than the luminal portion 322” [0272]; Figure 1A), the at least one stiffness point has a bending force. Modified Chou fails to explicitly teach wherein a ratio of the bending force of the at least one stiffness point to the first bending force of the distal point is at least about 300. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the bending force of the stiffness point to the first bending force to be at least 300 because it has been held that discovering the optimum value of a result effective variable 

Regarding claim 6, modified Chou teaches the coaxial catheter system of claim 1, wherein the length of the tip portion is at least about 1 cm up to about 4 cm (“the length of the distal tip 346 can be in a range of between about 1.5 cm and about 3.0 cm” [0273]). 

Regarding claim 7, modified Chou teaches the coaxial catheter system of claim 6. Modified Chou fails to explicitly teach a ratio of the third bending force of the proximal point to the first bending force of the distal point is at least 2. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the third bending force to the first bending force to be at least 2 because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). Variation in the ratio of bending forces within the catheter system would result in variation of the overall variable flexibility of the catheter system. It would have been obvious to one having ordinary skill in the art to optimize the ratio of the third bending force of the proximal point to the first bending force of the distal pint in order provide the necessary flexibility and strength required to navigate the catheter system through vessels to the target location. 

Regarding claim 8, modified Chou teaches the coaxial catheter system of claim 1. Modified Chou fails to explicitly teach a ratio of the first system bending force to the first bending 

Regarding claim 9, modified Chou teaches the coaxial catheter system of claim 1, wherein the distal, catheter portion has a catheter point located a distance of at least 5 mm proximal from the distal-most end, the catheter point having a catheter bending force (“the length of the luminal portion 322 may range from about 10 cm to about 25 cm.” [0259]; “The luminal portion 322 can have increasing flexibility towards the distal end with smooth material transitions along its length” [0260]).

Regarding claim 10, modified Chou teaches the coaxial catheter system of claim 9. Modified Chou fails to explicitly teach the first bending force of the distal point is about 5% - 15% the catheter bending force. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first bending force of the distal point to be about 5-15% of the catheter bending force because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). Variation of the bending forces within the catheter system would result in variation of the overall variable flexibility of the catheter system. It would have been obvious to 

Regarding claim 11, modified Chou teaches the coaxial catheter system of claim 9. Modified Chou fails to explicitly teach the third bending force of the proximal point is about 50% - 90% the catheter bending force. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third bending force of the proximal point to be about 50-90% of the catheter bending force because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). Variation of the bending forces within the catheter system would result in variation of the overall variable flexibility of the catheter system. It would have been obvious to one having ordinary skill in the art to optimize the third bending force and the catheter bending force in order provide the necessary flexibility and strength required to navigate the catheter system through vessels to the target location. 

Regarding claim 12, modified Chou teaches the coaxial catheter system of claim 1, wherein a difference between the first bending force at the distal point to the third bending force at the proximal point is a function of wall thickness (“the flexibility of the distal tip 346 can be achieved by a combination of flexible lubricious materials and tapered shapes.” [0273]; “It should be appreciated that the change in flexibility of the elongate body 360 can be a function of a material difference, a dimensional change such as through tapering, or a combination of the two” [0274] Figure 1D). 

Regarding claim 13, modified Chou teaches the coaxial catheter system of claim 1, wherein the inner diameter at the distal end region of the distal, catheter portion is about 0.054" 0.006" to about 0.008" (“The elongate body 360…can have a relatively large outer diameter that is just 0.003''-0.010'' smaller than the inner diameter of the spined catheter 320” [0274]).

Regarding claim 14, modified Chou teaches the coaxial catheter system of claim 1, wherein the inner diameter at the distal end region of the distal, catheter portion is about 0.070" up to about 0.088" (“the inner diameter of the luminal portion 322 can be 0.072''” [0273]) and the difference at the snug point is no more than about 0.006" to about 0.008” (“The elongate body 360…can have a relatively large outer diameter that is just 0.003''-0.010'' smaller than the inner diameter of the spined catheter 320” [0274]).

Regarding claim 15, modified Chou teaches the coaxial catheter system of claim 1, wherein the tubular portion of the catheter advancement element has a radiopaque marker band (second radiopaque mark 344b) embedded within or positioned over a wall of the tubular portion (Figure 1D; “radiopaque bands may be swaged, painted, embedded, or otherwise disposed in or on the body” [0153]), the radiopaque marker band positioned at the snug point (“second radiopaque marker 344b can be located to indicate the border between the tapering of the distal tip 346 and the more proximal region of the elongate body 360 having a uniform or maximum outer diameter.” [0279]; Figure 1A). 

Regarding claim 16, modified Chou teaches the coaxial catheter system of claim 15, wherein the radiopaque marker band has a proximal edge, a distal edge, and a width between the proximal edge and the distal edge (Figure 1D), wherein, when in the advancement configuration, the proximal edge of the radiopaque marker band aligns substantially with the distal-most end of the distal, catheter portion such that the radiopaque marker band remains 

Regarding claim 17, modified Chou teaches the coaxial catheter system of claim 1, wherein the outer diameter of the tubular portion has a length that is at least about 5 cm up to about 10 cm (“the length of the luminal portion 322 may range from about 10 cm to about 25 cm.” [0259]; “the elongate body 360 can be shorter than the luminal portion 322” [0272]), wherein the snug point is located along at least a portion of the length (Figure 1B).

Regarding claim 18, modified Chou teaches the coaxial catheter system of claim 17, wherein the outer diameter is substantially uniform along the length (Figure 1B).

Regarding claim 19, modified Chou teaches the coaxial catheter system of claim 17, wherein the outer diameter is substantially non-uniform along the length (Figure 1B, non-uniform at proximal taper transitioning to proximal portion 366). 

Regarding claim 20, modified Chou teaches the coaxial catheter system of claim 1, wherein the distal point is located a distance of at least 5 mm proximal from the distal-most end of the catheter advancement element (Figure 1D annotated above, wherein the distal tip 346 has a length of about 1.5-3.0 cm [0273] and the distal point can be any point on distal tip at least 5 mm proximal from distal end of the catheter advancement element). 

the first system point is located at least about 5 mm proximal to the distal end of the catheter portion (Figure 1B, wherein luminal portion 322 has length of about 10-25 cm [0259] and the first system point can be any point on the luminal portion at least 5 mm proximal from distal end of the catheter portion).

Regarding claim 22, Chou teaches a coaxial catheter system (working device 802), the system comprising: a catheter (spined catheter 320) comprising: a distal, catheter portion (distal luminal portion 322) having a lumen (inner lumen 322), and a distal end region (“the distal tip region of the catheter 320” [0264]), and a distal-most end (Figure 1B) having an opening from the lumen (“inner lumen 323 extending between a proximal end and a distal end of the luminal portion 322” [0255]), the lumen having an inner diameter at the distal end region of at least about 0.052" (“A suitable size for the inner diameter of the distal luminal portion 322 may range between 0.040'' and 0.100''” [0262]); and a proximal extension (spine 330) coupled to and extending proximally from the distal, catheter portion (Figure 1B), the proximal extension being less flexible than the distal, catheter portion ([0255]); and a catheter advancement element (catheter advancement element 340) comprising: a tubular portion (elongate body 360) having an inner diameter (inner diameter of lumen 368; Figure 1D) that is at least about 0.014" up to about 0.024" (“the inner luminal diameter of the elongate body 360 can be between 0.020'' and 0.024''” [0276]), an outer diameter (Figure 1B), wherein the outer diameter has at least one snug point, wherein a difference between the inner diameter of the distal, catheter portion and the outer diameter of the tubular portion at such snug point is no more than about 0.010” (“The elongate body 360…can have a relatively large outer diameter that is just 0.003''-0.010'' smaller than the inner diameter of the spined catheter 320” [0274]); and a tubular, polymer tip portion (distal tip 346; “T the elongate body 360 is formed of PEBAX” [0273]) located distal to the at least one snug point of the tubular portion (Figure 1B), wherein a distal point (see annotated Figure 1B above) located a distance of at least 5 mm proximal from a distal-most end of the catheter advancement element (Figure 1D annotated above, wherein the distal tip 346 has a length of about 1.5-3.0 cm [0273] and the distal point can be any point on distal tip at least 5 mm proximal from distal end of the catheter advancement element).
Chou fails to explicitly teach the distal point having a bending force that is no greater than about 0.05 Newtons. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bending force of the distal point to be no greater than 0.05 Newtons because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). Variation in the bending force of the tip portion would result in variation of the overall flexibility of the catheter system as a whole. It would have been obvious to one having ordinary skill in the art to optimize the bending force of the tip portion in order provide the necessary flexibility and strength required to navigate the catheter system through vessels to the target location.

Regarding claim 63, modified Chou teaches the coaxial catheter system of claim 1, wherein the coaxial catheter system when in the advancement configuration is configured to perform at least a 180 degree turn without kinking or ovalizing (“The luminal portion 322 can have increasing flexibility towards the distal end with smooth material transitions along its length to prevent any kinks, angulations or sharp bends in its structure, for example, during navigation of severe angulations such as those having 90.degree. or greater to 180.degree. turns” [0260]).

Regarding claim 65, modified Chou teaches the coaxial catheter system of claim 1, wherein the catheter advancement element comprises no separate liner (“The materials used to 
 
Regarding claim 66, modified Chou teaches the coaxial catheter system of claim 65, wherein at least a distal portion of the tubular portion and the tubular, polymer tip portion of the catheter advancement element comprise unreinforced polymer (Figure 1D; “materials used to form the regions of the elongate body 360 can include Pebax” [0273]).

Regarding claim 67, modified Chou teaches the coaxial catheter system of claim 66, wherein the unreinforced polymer incorporates a lubricious additive (“The materials used to form the regions of the elongate body 360 can include Pebax… with a lubricious additive compound…Incorporation of a lubricious additive directly into the polymer elongate body” [0273]). 

Regarding claim 68, modified Chou teaches the coaxial catheter system of claim 1, wherein the tubular portion and the tubular, polymer tip portion of the catheter advancement element have a length of about 10 cm to about 12.5 cm (“the length of the luminal portion 322 may range from about 10 cm to about 25 cm.” [0259]; “the elongate body 360 can be shorter than the luminal portion 322” [0272]; Figure 1A). 

Regarding claim 69, modified Chou teaches the coaxial catheter system of claim 1. Modified Chou fails to explicitly teach wherein a ratio of the third bending force of the proximal point to the first bending force of the distal point is at least 2, and wherein a ratio of the first system bending force to the first bending force of the distal point is at least 2 and no more than about 5. However, it would have been obvious to one having ordinary skill in the art before the . 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2017/0020540) as applied in claim 63 above, and further in view of Garrison et al. (US 2015/0173782).
Regarding claim 64, modified Chou teaches the coaxial catheter system of claim 63. Modified Chou fails to explicitly teach the at least a 180 degree turn of the coaxial catheter system maintains a folded width across 4.0 mm. Garrison teaches a coaxial catheter system (Figure 1) configured to perform at least a 180 degree turn, wherein the at least a 180 degree turn of the coaxial catheter system maintains a folded width across 4.0 mm (“the catheter is configured to navigate around a 180.degree. bend around a radius as small as 0.050'' or 0.100'' without kinking” [0109], wherein a radius of 0.05-0.1” is equal to a folded width of 0.1-0.2”, 2.54-5.08 mm). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the coaxial catheter system of Chou to maintain a folded width across 4.0 mm during a 180 degree turn based on the teachings of Garrison to .

Response to Arguments
Applicant's arguments filed January 06, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Chou et al. (US 2017/0020540) does not disclose “the distal point having a first bending force that is no greater than about 0.05 Newtons” as recited by independent claims 1 and 22 or the specific ratios of flexibility slope and ratios of bending force as presented in claims 2-5, 7, 8, 10, 11, and 69, the examiner respectfully disagrees. 
Chou discloses a coaxial catheter system substantially as claimed (as detailed above), but does not explicitly disclose the specific values for the first bending force, the ratios of flexibility slope, or ratios of bending force. However, Chou discloses in paragraph [0260] that outer catheter 320 in paragraph [0260] has “increasing flexibility towards the distal end with smooth material transitions along its length”, and that such structure is designed “to prevent any kinks, angulations or sharp bends in its structure”. Paragraph [0274] discloses that the inner catheter 360 has a “variable stiffness between the distal and proximal ends of the elongate body 360...The flexibility of the elongate body 360 is highest at the distal-most terminus of the distal tip 346 and can gradually transition in flexibility to approach the flexibility of the distal end of the luminal portion 322” . The change in flexibility of the outer catheter 320 is a function of using differing materials along the length of the catheter ([0260]), and the change in flexibility along the inner catheter 360 “can be a function of a material difference, a dimensional change such as through tapering, or a combination of the two.” [0274]. Additionally, it is noted that the bending force, and therefor the flexibility slopes, are properties of the structure and material utilized in the catheter. Though Chou also discloses other factors that affect the overall flexibility of the coaxial catheter system, at least paragraphs [0260] and [0274] would suggest to one of ordinary 
The present application does not disclose any criticality for having a distal point having a first bending force that is no greater than about 0.05 Newtons as required by claims 1 and 22. Additionally, the present application does not disclose any critically for the specific ratios of flexibility slope and ratios of bending force as presented in claims 2-5, 7, 8, 10, 11, and 69. The application states, for example, that “the smooth transition in flexibility over the length of the catheter systems described herein provide optimum navigability without the risk of kinking” [0211] and “smoothest possible transition in stiffness from distal to proximal end and thus, are suitable for delivery through tortuous anatomy” [0258]. However, the specific bending forces and flexibilities as claimed are the result of the structural and material properties of the coaxial catheter system. For example, paragraph [0011] states “A difference between the first bending 
Regarding the argument that the prior art teaches away from the claimed invention (Remarks, page 12 and 15), the remarks point to the GuideLinear system as tested in describe in paragraph [0248] of the present application. However, the prior art at issue is Chou, which does not teach away from the claimed invention. As detailed and discussed above, Chou discloses a catheter system having variably flexibly along its length to provide the catheter with the desired flexibility, strength, and resistance to kinking. 
Regarding the argument that the claimed ratios of flexibility slope is not recognized as ‘result-effective’ (Remarks, Page 13-14), the examiner respectfully disagrees. Chou discloses that both the inner and outer catheters having increasing flexibility toward the distal end. This increasing flexibility would result in different flexibilities and bending forces at different points along the catheter, which would result in the flexibility slopes as defined within the claims. Additionally, Chou discloses that this variation in flexibility is due to the variation in material properties, wall thickness and/or a combination thereof. Variation of the flexibility along the catheter results in variation in the ratio of the flexibility slope within the catheter system leading to variation of the overall variable flexibility of the catheter system, It would have been obvious to one having ordinary skill in the art to optimize the ratio of the third flexibility slope to the average tip portion flexibility slope in order provide the necessary flexibility and strength required to navigate the catheter system through vessels to the target location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783